DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment filed on 7/26/2021.
Response to Arguments
3.	Applicant’s arguments filed on 7/26/2021, with respect to claims 1, 3-6, 11 and 13-15 have been fully considered and are persuasive.  The rejection of claims 1, 3-6, 11 and 13-15 are hereby withdrawn. 
Claim 1 has been amended to include the limitations from previously indicated allowable subject matter of claim 2.  Therefore, claim 1 and all of its dependent claims are now in condition for allowance.
New claim 16 corresponds to previously indicated allowable claim 6, now rewritten in independent form, which is, therefore, in condition for allowance.
New claim 17 corresponds to previously indicated allowable claim 13, now rewritten in independent form, which is, therefore, in condition for allowance.
New claim 18 corresponds to previously indicated allowable claim 15, now rewritten in independent form, which is, therefore, in condition for allowance.

Allowable Subject Matter
4.	Claims 1, 3-6, 11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a transmission control apparatus, as recited in claim 1, which further comprises a second fixing layer arranged on part of the base on a side of the circuit board element on which the first surface is arranged, wherein the opening of the circuit board element is configured for insertion of the signal input element into the cavity through the circuit board element, and wherein the signal input element includes a recess arranged at least partly outside the cavity and configured to receive the second fixing layer.

Regarding claim 16, the prior arts of record fail to teach, disclose or suggest a transmission control apparatus, as recited in claim 16, wherein the opening of the circuit board element is configured for insertion of the signal input element 

Regarding claim 17, the prior arts of record fail to teach, disclose or suggest a transmission control apparatus, as recited in claim 17, wherein the opening of the circuit board element is configured for insertion of the signal input element into the cavity through the circuit board element, and wherein the base has a flanged portion that abuts a portion of the first surface of the circuit board element.

Regarding claim 18, the prior arts of record fail to teach, suggest or disclose a transmission control apparatus, as recited in claim 18, wherein the circuit board element includes a second surface that faces opposite the first surface, and wherein the signal input element, when received in the cavity of the base, is positioned at least partially within the opening and does not extend beyond the second surface.


Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841